UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 Commission File Number 000-52904 ATTITUDE DRINKS INCORPORATED (Exact name of registrant as specified in its charter) Delaware 65-0109088 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10415 Riverside Drive, Suite # 101, Palm Beach Gardens, Florida 33410 USA (Address of principal executive offices) (Zip Code) Telephone number:(561) 227-2727 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act Common Stock, $.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-X (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The issuer's gross revenues for its most recent fiscal year were $406,315. The aggregate market value of the voting stock held by non-affiliates of the issuer on June 29, 2012, based upon the $.001 per share close price of such stock on that date, was $1,127,500 based upon 1,127,500,234 shares held by non-affiliates of the issuer.The total number of issuer's shares of common stock outstanding held by affiliates and non-affiliates as of July 13, 2012 was 1,132,789,196 shares. Transitional Small Business Disclosure Format (check one): Yeso No x TABLE OF CONTENTS Page PART I ITEM 1 Description of Business 3 ITEM 2 Description of Property 6 ITEM 3 Legal Proceedings 7 ITEM 4 [Reserved] 7 PART II ITEM 5 Market for Registrant’s Common Equity,Related Stockholder Matters and Issuer Purchases of Equity Securities 7 ITEM 6 Selected Financial Data 9 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Resultsof Operations 9 ITEM 8 Financial Statements 32 ITEM 9 Changes In and Disagreements With Accountants on Accountingand Financial Disclosure 32 ITEM 9A Controls and Procedures 32 ITEM 9B Other Information 34 PART III ITEM 10 Directors and Executive Officers of the Registrant 34 ITEM 11 Executive Compensation 36 ITEM 12 Security Ownership of Certain Beneficial Owners and Management 38 ITEM 13 Certain Relationships and Related Transactions and Director Independence 39 ITEM 14 Principal Accountant Fees and Services 40 PART IV ITEM 15 Exhibits 41 DOCUMENTS INCORPORATED BY REFERENCE:See Exhibits FORWARD-LOOKING STATEMENTS Statements that are not historical facts, including statements about our prospects and strategies and our expectations about growth contained in this report, are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements represent our present expectations or beliefs concerning future events.We caution that such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among other things, the uncertainty as to our future profitability; the accuracy of our performance projections and our ability to obtain financing on acceptable terms to finance our operations until profitability. PART I ITEM 1 - DESCRIPTION OF BUSINESS The Company Attitude Drinks Incorporated (“Attitude,” “We” or “Our”) was formed in Delaware on May 10, 1988 under the name International Sportfest, Inc. In January 1994, we acquired 100% of the issued and outstanding common stock of Pride Management Services Plc ("PMS"). PMS was a holding company of six subsidiaries in the United Kingdom engaged in the leasing of motor vehicles throughout the United Kingdom. Simultaneously with the acquisition of PMS, we changed our name to Pride, Inc. From January 1994 through October 1999, we engaged in the leasing of motor vehicles throughout the United Kingdom. On October 1, 1999, we acquired all of the issued and outstanding stock of Mason Hill & Co. and changed our name to Mason Hill Holdings, Inc. During the quarter ended June 30, 2001, our operating subsidiary, Mason Hill & Co., was liquidated by the Securities Investors Protection Corporation. As a result, we became a shell corporation whose principal business was to locate and consummate a merger with an ongoing business. On September 19, 2007, we acquired Attitude Drink Company, Inc., a Delaware corporation (“ADCI”), under an Agreement and Plan of Merger among Mason Hill Holdings, Inc., MH 09122007, Inc. and ADCI.Pursuant to the Merger Agreement, each share of ADCI common stock was converted into 40 shares of Company common stock, resulting in the issuance of 4,000,000 shares of our common stock.The acquisition was accounted for as a reverse merger (recapitalization) with ADCI deemed to be the accounting acquirer, and Attitude deemed to be the legal acquirer.Accordingly, the financial information presented in the financial statements is that of ADCI as adjusted to give effect to any difference in the par value of the issuer’s and the accounting acquirer’s stock with an offset to capital in excess of par value.The basis of the assets, liabilities and retained earnings of ADCI, the accounting acquirer, has been carried over in the recapitalization.On September 30, 2007, we changed our name to Attitude Drinks Incorporated. Our wholly owned subsidiary, ADCI, was incorporated in Delaware on June 18, 2007. Our principal executive offices are located at 10415 Riverside Drive, Suite 101, Palm Beach Gardens, Florida 33410. The telephone number is 561-227-2727.Our company’s common stock shares (OTCBB: ATTD) began trading in June 2008. Our fiscal year ends on March 31. Nature of Business Currently, our plan of operation during the next 12 months is to focus on the non-alcoholic single serving beverage business, developing and marketing milk based products in two fast growing segments: sports recovery and functional dairy. We do not directly manufacture our products but instead outsource the manufacturing process to a third party contract packer. The Business From 2001 to 2007, we were a shell corporation, whose principal business was to locate and consummate a merger with an ongoing business which occurred on September 19, 2007.Once the merger was completed, we developed our first product which was a “healthful” energy drink called VisViva™. This particular product was formulated as a juice blend with our proprietary IQZOL™ energy formula in 12 ounce “slim” cans.This additive blend provided a unique energy boost with low calories, carbohydrates and caffeine levels, thereby revolutionizing the energy experience derived from energy drinks.Production began in January 2008 with the first generated sales in late March 2008. Our initial co-packer for the VisViva ™ product was Carolina Beer & Beverage LLC in Mooresville, North Carolina. We stopped the production and sale of the VisViva™ product during 2010 and will consider reintroducing this product as a “focus drink” in late 2012 or 2013.Our second product which is branded as “Phase III® Recovery” is a milk-based protein drink. Our co-packer for our dairy based product is O-AT-KA Milk Products Cooperative, Inc. in Batavia, New York.As our company grows and matures, a disruption or delay in production of any of such products could significantly affect our revenues. Our ability to estimate demand for our products is imprecise and may be less precise during periods of rapid growth, particularly in new markets.If we materially underestimate demand for our products or are unable to secure sufficient ingredients or raw materials, we might not be able to satisfy demand on a short-term basis. 3 We completed development on our second product “Phase III® Recovery” in 2010 which was introduced to address the growing need for sophisticated, exercise recovery solutions while offering a natural protein/carbohydrate ratio optimal for fitness recovery. This product contains 35 grams of protein that are naturally inherent in ultra filtered milk.The product is packaged as retort processed shelf stable dairy-based 100% milk based sports recovery drink, currently in both chocolate and vanilla flavors, in new state of the art, eco-friendly convenient re-sealable 14.5 oz aluminum bottles. We began distribution of this product in early 2010. Storage, distribution and sale of this product can be done at room temperature while our current retail presence is predominantly in coolers. Other products to be considered in the future will be Blenders™ ‘Meal on the Move’ which will be a lactose free milk based meal replacement in various flavors.This product is expected to be developed and marketed in late 2012, depending on available capital. In House Intellectual Property We have a trademark for Phase III® from the United States Patent and Trademark Office that was registered December 28, 2010. While working on trademark and brand development for the dairy platform of functional drinks and protein delivery, we were approached by the owners of the entire intellectual property portfolio once developed and commercialized at Bravo Brands, Inc. On August 8, 2008, we entered into an Asset Purchase Agreement with RFC BB Holdings, LLC (seller) with a $507,500 secured convertible promissory note to purchase the right, title, trademarks and interest to this intellectual property portfolio, notably “Slammers” and “Blenders”.As these particular brands have been marketed and sold in the past, it is anticipated that these products can be reintroduced into the market much quicker and less expensive than developing a brand new product. Production Contracts/Administration Our operations are only in the United States and are run directly by our subsidiary, Attitude Drink Company, Inc.On December 16, 2008, the company signed a manufacturing co-packing agreement with O-AT-KA Milk Products Cooperative, Inc. for the production of our latest product, Phase III® Recovery, and future new dairy-based products.The manufacturer shall manufacture, package and ship such products.All products shall be purchased F.O.B., the facility by the company. Industry Trends We are an innovative beverage brand-development company that was formed to exploit the accelerating shift in beverage consumption patterns of Americans. Consumers are embracing two distinct trends which have redefined the ever-growing single serve beverage industry. First, consumers representing all demographics are purchasing fewer “empty-calorie”, sugar sweetened, carbonated beverages, a trend that has continued for the last ten years. Second, and according to the CSP 2012 Category Management Handbook, “we’ll definitely see more and more functional beverages offering nutrient, vitamins and probiotics”.In our opinion, consumers are demanding drinks with functionality, delivering either nutritional or experiential impact. During recent years, our experience has indicated beverage consumers have demonstrated growing enthusiasm to pay significant premiums for these functional beverages while exhibiting passionate brand loyalty to the brands. Management has extensive experience innovating functional products and pioneered the milk-based platform of this beverage “revolution” previously at Bravo! Brands Inc. During that time, management worked with Coca-Cola Enterprises to launch branded milk beverages nationwide. We enjoy strategic relationships, know-how, creativity and perspective in this space. We believe that the two platforms that we will address, sports recovery and functional dairy, represent the fastest growing, most innovative and highest priced drinks ever seen in the beverage industry. Market Analysis While there may be more current information, the most recent data that we have analyzed is informative.According to preliminary data from New York City based Beverage Marketing Corporation which is a leading research, consulting and financial service firm dedicated to the global beverage industry, the U.S. liquid refreshment beverage market grew by 0.9% in 2011.This marked a second year of growth after two consecutive declines, but it also represented a slowdown from 2010.The weakened economy hindered beverages’ performance in 2008 and 2009, and improving conditions contributed to their upticks in 2010 and 2011.Even so, higher prices did almost certainly contribute to 2011’s deceleration as lower-income consumers continued to struggle.Even so, total liquid refreshment beverage volume exceeded 29.5 billion gallons in 2011. Premium beverages such as ready-to-drink (RTD) tea and coffee, sports beverages and energy drinks advanced particularly forcefully during 2011.Larger more established segments such as carbonated soft drinks and fruit beverages failed to grow once again.Energy drinks moved forward faster than all other segments with a 14.4% volume increase in 2011.Despite this advance, the segment accounted for a relatively small share of total liquid refreshment beverage volume.Indeed, the only liquid refreshment beverage type with a smaller share of volume was RTD coffee, which charted the second fastest surge, growing by 9.4%. Not surprisingly, no energy drink or RTD coffee brand ranked among the leading trademarks by volume.Sports beverages, in contrast, had Gatorade (including all brand variations) as the fifth largest beverage trademark during the year, and the category it led showed exceptional vigor.The brand topped 1 billion gallons for the first time in 2011.Carbonated soft drinks still stood by far the biggest liquid refreshment beverage category, but they continued to lose both volume and market share.Volume slipped by 1.7% from 13.8 billion gallons in 2010 to 13.6 billion gallons in 2011 which lowered their market shares from 47% to 46%.Four companies accounted for all of the leading refreshment beverage trademarks. Pepsi-Cola had four brands including the only fruit beverage brand to make the list, Tropicana.Coca-Cola had three while Nestle Waters North American had two and Dr. Pepper Snapple Group, Inc.had one.Beverages continued growth in 2011 proved their essential vitality, and the strong showing by high-end and functional products shows that consumers, at least the more affluent ones are not concerned exclusively with economic considerations when making their beverage selections. 4 The CSP (convenience store/petroleum) recently released their “2012 Category Management Handbook.” In their release and according to the Nielsen Co. and Dr. Pepper Snapple Group, Inc., the Sports Drinks category represented 9.2% of the nonalcoholic beverages sector for the 52 weeks ended January 28, 2012.In addition and according to the Symphony/IRI Group, the Sports Drinks category reflected increases in unit sales in 2011 as follows:food – 9.6%; drug -10.4%; and convenience stores – 12.9%.In fact the pace of sports-drink sales increases held steady in 2011, with dollars up nearly 10% and units up almost 13%.In the last quarter of the year, the pace actually accelerated. Further, findings from the Sports and Performance Nutrition 2011 Conference as published by Multi-Sport Research Ltd. on May 26, 2011 indicated the following: -Combined enrollment at Ironman, IM 70.3 and ITU (World Cup & World Championship) events grew more than 20%on year in 2009 as this growth came amidst global recession. -An online and TV push, notably by ITU in 2010, presents strong broadcast and revenue opportunities – particularly leading to 2012 and beyond. -Sales are largely via specialty retail rather than ‘big box’ retail. -Price segmentation fits within standard premium/mainstream/value pricing brands with some ‘super-premium’ pricing across product sectors. -Interviews on sports nutrition usage indicated that 16% of athletes and coaches use the products daily, 24% use the products 4+ times a week and 23% use the products 2-3 times a week. - Feedback indicated the top four factors that influence choice of sports nutrition:availability near training facilities; results published in peer review articles; research evidence and blind tests; and taste and consistency. Market Segment Strategy As we have operated for nearly five years, our future strategy will be to develop our products in the two fast growing segments: sports recovery and functional milk. We produced our first product, VisViva™ which is an energy drink; however, that product has been tabled for now. Phase III® Recovery is our second product which is a protein sports recovery drink. We expect to develop two to three new products in the next two fiscal years, depending on available capital. We know from experience that the largest retailers of milk products are demanding new and more diverse refreshment drinks, thus our response to consumer interest and demand with our latest dairy based product, “Phase III® Recovery” that was introduced in early 2010. Competition The beverage industry is highly competitive. The principal areas of competition are pricing, packaging, development of new products and flavors and marketing campaigns. Our products will compete with a wide range of drinks produced by a relatively large number of manufacturers, any of which have substantially greater financial, marketing and distribution resources than we do. Important factors affecting our ability to compete successfully include taste and flavor of products, trade and consumer promotions, rapid and effective development of new, unique cutting edge products, attractive and different packaging, branded product advertising and pricing. We will also compete for distributors who will concentrate on marketing our products over those of our competitors, provide stable and reliable distribution and secure adequate shelf space in retail outlets. Competitive pressures in the sports beverage market could cause our products to be unable to gain market share, or we could experience price erosion, which could have a material adverse effect on our business and results. According to The Beverage Industry magazine for May 2011, the domestic sports drink category is now estimated at approximately $3.8 billion annual sales. We compete not only for customer acceptance but for maximum marketing efforts by multi-brand licensed bottlers, brokers and distributors, many of which have a principal affiliation with competing companies and brands. Certain large companies such as The Coca-Cola Company and Pepsico Inc. market and/or distribute products in that market segment such as Muscle Milk® and other protein beverages. 5 Marketing Management believes that the impact of the internet and the enhanced communication systems that it has enabled have dramatically changed the way we live our lives today. There is vastly improved access to information, and the public is bombarded with messages that have diminished the value and impact of traditional media advertising. There have been increases in interest in protein RTD “ready to drink” beverages. Strong emphasis will be placed on public relations initiatives in an effort to capture and maintain consumer awareness. Validation of the advanced science behind each introduced brand will provide clear and reliable messaging behind each functional line. Carefully developed and executed focus groups will also be conducted, designed to raise awareness about the true functionality and lifestyle enhancement offered with each innovative line.We plan to focus on gorilla and grass roots marketing programs, investing in sponsorships and spokespeople in venues of competitive sports activities.This strategy allows promoters to develop brand essence, communicate directly with spectators and participants and promote trial with consumers directly. This marketing approach, best executed by the Red Bull energy drink brand, escapes the filters that consumers use to reduce messaging. When executed properly, as Red Bull has, this technique defines the brand image while consumers embrace the branding as trend setting entertainment. In addition, we intend to continue participating in nationwide events and programs supporting the unique causes. Government Regulation The production, distribution and sale in the United States of many of our products are subject to the Federal Food, Drug and Cosmetic Act; the Dietary Supplement Health and Education Act of 1994; the Occupational Safety and Health Act; various environmental statutes; and various other federal, state and local statutes and regulations applicable to the production, transportation, sale, safety, advertising, labeling and ingredients of such products. Measures have been enacted in various localities and states that require that a deposit be charged for certain non-refillable beverage containers. The precise requirements imposed by these measures vary. Other deposit, recycling or product stewardship proposals have been introduced in certain states and localities and in Congress, and we anticipate that similar legislation and regulations may be proposed in the future at the local, state and federal levels, both in the United States and elsewhere. We do not expect that compliance with these provisions will have a material adverse effect upon our capital expenditures, net income or competitive position. Employees We currently have eleven total employees, all of which are full time.Most of these individuals are employed at the corporate office with one sales representative in New York and one sale representative in central Florida. Increase of Authorized Shares The Company established a record date on March 20, 2012 for the purpose to notify shareholders of a special meeting on April 27, 2012 at the Company’s corporate offices for the purposes to increase the authorized common shares from one billion (1,000,000,000) to five billion (5,000,000,000).On April 27, 2012, the shareholders approved the amendment to the Company’s Certificate of Incorporation to increase its authorized common shares from one billion (1,000,000,000) to five billion (5,000,000,000). This amendment was effective with the state of Delaware on May 1, 2012.The comparable financial statements for the year ended March 31, 2012 will still reflect the authorized shares of one billion (1,000,000,000).The authorized shares for the Series A Preferred Stock remain the same at twenty million (20,000,000). Research and Development Over the last two years, the Company spent approximately $2,074 and $7,900, respectively, on research and development activities related to the development of its Phase III® Recovery products.All costs were borne by the Company. ITEM 2 - DESCRIPTION OF PROPERTY On June 1, 2008, we moved to our current office at 10415 Riverside Drive, Suite 101, Palm Beach Gardens, Florida 33410.This five-year lease began on June 1, 2008 and will expire on May 31, 2013.The minimum monthly base rent for March 2012 is $8,341 (excluding variable common area maintenance charges and taxes), and the lease provides for annual 4% increases throughout its term.We plan to sign an amended lease agreement in late July, 2012 to decrease the size of the premises. 6 ITEM 3 - LEGAL PROCEEDINGS On May 18, 2009, F&M Merchant Group, LLC commenced a lawsuit in the state of Texas to recover the balance owed by us under a Sales Agent Agreement entered by the parties on November 1, 2008.This agreement requires us to pay $5,000 per month and a 5% commission on all net sales. On September 3, 2009, a final judgment by default was approved by the district court in Denton County, Texas for a total sum of $22,347.This claim has been recorded on the Company’s records.Due to the lack of adequate capital financing, we have not been able to make any payments.We expect to resolve this matter as soon as practical. On June 5, 2009, Tuttle Motor Sports, Inc. commenced a lawsuit in the state of Florida to recover the balance owed by us under a Letter of Agreement to sponsor a Top Fuel Dragster for the 2008 NHRA racing season in the amount of $803,750. Out of this total amount, only $300,000 is required to be paid in cash with the remainder to be paid in shares of common stock. This amount had already been recorded in our records. During May, 2010, Tuttle Motor Sports, Inc. dismissed the lawsuit without prejudice.Prior to that time, the parties went through mediation but were unable to settle.The likelihood of an unfavorable outcome cannot be evaluated as another lawsuit possibly could be filed against the Company. On August 21, 2009, CH Fulfillment Services, LLC commenced a lawsuit in the state of Alabama to recover past due amounts owed by us under a contract to provide shipping and fulfillment services.The claim is for $2,106 plus interest and legal costs.This amount was already recorded on our records as well as projected interest costs of $682 and estimated court costs of $307 for a total of $3,095. A process of garnishment by the district court in Mobile County, Alabama was approved on September 25, 2009 for the total amount of $3,095.On October 26, 2009, the same court authorized a garnishment process to pay $657 which was done as part payment of the total due amount. Current outstanding balance due is $2,438.No other payments have been made. On April 20, 2012, Arena Advertising and Sports Marketing Inc commenced a lawsuit in the state of Florida to recover past due amounts owed by us in the amount of $15,000 plus interest since January 16, 2012.The $15,000 was already recorded in our records.We expect to resolve this matter as soon as practical. ITEM 4- [RESERVED] PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common stock market price The Company’s common stock began trading on the OTC Electronic Bulletin Board (ticker symbol ATTD.OB) on June 19, 2008. The approximate number of record holders of the Company’s common stock at March 31, 2012 was 4,599. The following quarterly quotations for common stock transactions on the OTC Bulletin Board reflect inter-dealer prices, without retail mark-up, markdown or commissions and may not represent actual transactions. Source is NASDAQ.COM. QUARTER HIGH BID PRICE LOW BID PRICE Fiscal year – 2010/2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal year – 2011/2012 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Dividends The holders of common stock are entitled to receive, pro rata, such dividends and other distributions as and when declared by our board of directors out of the assets and funds legally available therefore.We have not paid dividends on our common stock and do not anticipate paying dividends to holders of our common stock in the foreseeable future.Management intends to retain future earnings, if any, to finance working capital and to expand our operations. 7 Securities Authorized for Issuance under Equity Compensation Plans Number of securitiesremaining available for futureissuance under equitycompensation plans, excluding securities reflected in column Number of securitiesissued upon exercise ofoutstanding options, warrants and rights Weighted average exerciseprice of outstanding options, warrants and rights Plan Category (a) (a) (b) (c) Equity compensation plans approved by stockholders - - - Equity compensation plans not approved by stockholders Total $ (c)Available to issue in future (1) 2007 Stock Compensation and Incentive Plan for a total of (Filed on April 11, 2008 as an exhibit to Form S-1/A and filed on May 16, 2008 as an exhibit to Form S-8) (2) 2010 Stock Compensation and Incentive Plan for a total of (Filed on May 25, 2010 as an exhibit to Form S-8) (3) Based on 28,129,077 outstanding stock options. Sale of Unregistered Securities Quarter Ended March 31, 2012 On February 22, 2012, the Company entered into a subscription agreement with institutional and accredited investors for a convertible debt financing in the principal amount of $1,000,000 (J&N Invest LLC - $200,000, Alpha Capital Anstalt - $175,000,Schlomo & Rochel Rifkind - $100,000, Ramshead Holding Ltd. - $100,000, Naomie Klissman - $100,000, Whalehaven Capital Fund, Ltd. - $50,000, Seth Farbman - $50,000, Louis Goldberg - $50,000, David Lamplough - $50,000, Joseph & Sue Maya - $50,000, Emmy Cutler - $25,000, Jan Veryke - $25,000, and PSM Holdings for $25,000) with an interest rate of 10%. The due date for the notes is August 22, 2013, and the notes are convertible into common stock at a conversion price equal to seventy-five percent (75%) of the average of the three lowest closing bid prices for the Common Stock as reported by Bloomberg L.P. for the principal market for the ten trading days preceding a conversion date but in no event greater than $.02. Subscribers in the offering included some holders of the Company’s senior secured notes and warrants. Associated finance fees of $160,000 includes a 10% finder’s fee of $100,000 which was deducted from the gross proceeds along with payments of October 7, 2011 and a December 1, 2011 short term promissory note and accrued interest totaling $103,451 plus the exchange of three previous short term promissory notes ($75,000 dated October 7, 2011, $25,000 dated December 20, 2011 and $75,000 dated December 28, 2011 for a total of $175,000) for 10% convertible notes led to a net received amount of $561,549.In addition, the placement agent (Perrin Holden & Davenport Capital Corp (“PHD”) received a total of 5,000,000 restricted shares of the Company’s common stock which was equal to ten percent (10%) of the Class A warrants sold. One Class A Common Stock Purchase Warrant was issued for every share (total of 50,000,000 warrants) which would be issued on the closing date assuming the complete conversion of the notes on the closing date at the conversion price. The exercise price to acquire a Warrant Share upon exercise of a Class A Warrant is equal to $.02, subject to reduction as described in the Class A Warrant.The Class A Warrants are exercisable until five years (February 21, 2017) after the issue date of the Class A Warrants.In addition and as part of the February 2012 financing, the Company entered into an amendment and consent agreement with all institutional and accredited investors holding all convertible notes payablewith a due date of March 31, 2012 to extend the maturity date to March 31, 2014. Further, each undersigned subscriber to the Subscription Agreements waives the ratchet/reset benefit that such subscriber is entitled to as a result of any subscriber’s conversion of a note or exercise of a warrant to the extent such conversion or exercise would result in a conversion price or exercise price less than $0.02, provided however all subscribers will get the ratchet/reset benefit to the $0.02 floor as a result of any such conversion of exercise.In addition, the undersigned subscribers waived the Company’s reservation obligation to the extent such requirement is in excess of 100% required reservation of shares for conversion of principal and interest of the notes until such time as the Company either increases its authorized shares or effectuates a reverse split of its common stock but in any event no later than June 1, 2012. For purposes of clarification commencing June 2, 2012, the Company is required to have a number of shares of common stock equal to 150% of the amount of common stock to all Subscribers to be able to convert all of the notes (including interest that would accrue therein) through the Maturity Date and 100% of the amount of warrant shares issuable upon exercise of the warrants. 8 On March 31, 2012, the Company entered into an extension agreement with certain noteholders for their notes that had a maturity date of March 31, 2012 to extend such notes to March 31, 2014.In consideration for this extension, the Company issued to each applicable noteholder a convertible note in the principal amount representing ten percent (10%) of the principal amount owed to each noteholder (Alpha Capital Anstalt - $162,085, Whalehaven Capital Fund Limited - $7,841, Smivel LLC - $400 and CMS Capital, Inc for $1,885 for a grand total of $172,211).The conversion price shall be equal to seventy-five percent (75%) of the average of the three lowest closing bid prices for the common stock as reported by Bloomberg L.P. for the principal market for the ten trading days preceding a conversion date but in no event greater than $0.02, subject to further reductions as described in the notes.These notes have an interest rate of 12% and are due March 31, 2014.There are no warrants associated with these notes. These securities were issued in reliance upon an exemption from registration under Section 4(2) and/or Regulation D of the Securities Act of 1933, as amended. All of the investors were accredited investors and/or had preexisting relationships with the Company, there was no general solicitation or advertising in connection with the offer or sale of securities and the securities were issued with a restrictive legend. During the three months ended March 31, 2012, the Company issued a total of 661,046,325 shares of common stock for the conversions of $1,151,717 of principal of convertible notes payable and $196,939 of related accrued interest to note holders of the Company pursuant to the terms of the note instruments.No additional consideration was given for these conversions by the note holders.The shares of common stock issued upon conversion of these notes were issued pursuant to an exemption from the registration requirements of the Securities Act provided by Section 3(a)(9) thereof as the conversions were an exchange of securities with existing holders exclusively, and no commission or other remunerationwas paid or given in connection with the exchange. ITEM 6 - SELECTED FINANCIAL DATA Not applicable. ITEM 7 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION EXECUTIVE LEVEL OVERVIEW Our Business Model Our plan of operation during the next 12 months is to focus on the non-alcoholic single serving beverage business, developing and marketing milk based products in two fast growing segments; sports recovery and functional dairy,We do not directly manufacture our products but instead outsource the manufacturing process to a third party contract packer.Our efforts were focused in our first full year operations primarily on developing our first energy drink which is called VisViva™which sales began in late March 2008.We have since tabled that product. Milk, while the second highest beverage consumed in America in terms of overall volume, is still under-represented in the American single serve ready-to-drink beverage industry.While known for generations by nutritionists and more recently identified by sports, hydration, metabolism and protein professionals and scientists as “mother nature’s most perfect food”, milk has yet to be successfully branded and commercialized. We completed research and development work in developing our latest dairy based product which is called “Phase III® Recovery” and is designed for the third phase of exercise, the “after phase” of before, during and after. This product is the first milk based protein drink ever to be produced in America and is shelf-stable with a twelve (12) months long shelf life. We started to sell this new product in February 2010. Our co-pack partner, O-AT-KA Milk Products, is the largest retort milk processor in America, located in Batavia, New York and has the most advanced retort processor and know-how to produce this product with state-of-the-art milk filtration systems as well as the packaging of this product in new Ball Container aluminum eco-friendly re-sealable bottles.The primary target for Phase III Recovery® is active sports minded males and females from ages 15 to 35, but we will target active sports and exercise consumers at all levels.Gyms, sports teams, body builders and even high-endurance athletes are all beginning to focus on sports recovery drinks which we consider the “next generation” sports drink. We anticipate the development of other dairy based drink products in late 2012 or early 2013, depending upon available capital. 9 We organized a Scientific Advisory Board of three well known experts that have extensive experience in sports nutrition.This board is helpful in communicating the scientific benefits of our sports recovery drink as well as new functional milk drinks.Their contacts in the world of sports will be very important in our sales efforts, especially in the early days. We plan to initially focus on the largest markets for beverages in the eastern United States. We intend to develop key working partnerships with regional direct store delivery (DSD) beverage distributors in these markets and will support them with field representatives to assure sufficient shelf compliance.Regional distributors have lost four major beverage lines in the last couple of years including Monster Energy (moved to Anheuser Bush), Fuze (purchased by Coca-Cola), Vitamin Water (purchased by Coca-Cola, and the V-8 brands (now distributed by Coca-Cola).We will develop regionally exclusive DSD agreements that are desperately needed by the distributors to replace these losses as well as shipping direct to our customers via our own warehouse system. We will pre-sell in four sales channels; grocery, convenience, drug and sports and gym specialty.Certain accounts like chained convenience stores, grocery and drug stores will require warehouse distribution.The shelf-stable and long shelf life attributes of our products will accommodate any and all distribution and warehouse systems. To accommodate this business, we will employ beverage brokers and work with the “tobacco & candy” and food service warehouse distributors like McLane Company and Sysco Foods. The pricing and gross profit margin for the products will vary. Each product delivers different functionality and utilizes different types of packaging and package sizes.Without exception, these products will command premium pricing due to the functionality and value-added formulation and will therefore be priced according to the nearest competitive brands in their respective spaces.The functional milk drinks are also expected to command approximately the same percentage margin due to the premium pricing commanded by the experiential functionality.Singles will obtain higher margin than multi-packs. Plan of Operations We are continuing to seek other sources of financing to develop our business plan, implement our sales and marketing plan and to meet other operational expense requirements.Historically, we have had to rely on convertible debt financings to cover operating costs. Based on the available cash, we have no assurance that we will be able to obtain additional funding to sustain our limited operations.If we do not obtain additional funding, we may need to cease operations until we do so and, in that event, may consider a sale of the rights to our product line(s) and intangible assets such as our trademarks or a joint venture partner that will provide funding to the enterprise.However, certain of our debt obligations totaling $5,005,539 are secured by our assets.Failure to fulfill our obligations under these notes and related agreements could lead to the loss of these assets, which would be detrimental to our operations. Our future operations are totally dependent upon obtaining additional funding.Past fundings have been subject to defaults by the company’s inability to meet due dates for certain notes payable, thereby triggering anti-dilution rights which created the need to issue additional shares of common stock and/or additional warrants to purchase additional shares of common stock in order to extend the applicable due dates forcertain notes payable.There can be no assurance that these defaults will not happen again in the future, thereby creating the potential need for additional issuances of shares of common stock and/or warrants, assuming the holders agree to further extensions. We will consider equity and/or convertible debt financings, either or both of a private sale or a registered public offering of our common stock; however, at this time and with the current economy, it seems unlikely that we can obtain an underwriter. We anticipate that, depending on market conditions and our plan of operations, we may incur operating losses in the future based mainly on the fact that we may not be able to generate enough gross profits from our sales to cover our operating expenses and to increase our sales and marketing efforts.Our most recently developed “Phase III® Recovery” drink product was introduced in early 2010 and based on historical spending, we anticipate a need of funding in the range of $1,500,000 to $2,100,000 for the next twelve months to meet our business plan and operating needs only.This figure does not include any new product research and development activities. This discussion and analysis of our consolidated financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with accounting principles that are generally accepted in the United States of America.Our fiscal year end is March 31. 10 Critical Accounting Policies The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The most critical estimates included in our financial statements are the following: Financial Instrument Valuation In estimating the fair value of our hybrid financial instruments that are required to be carried as liabilities at fair value pursuant to the FASB Accounting Standards Codification for the period ended March 31, 2012, we use all available information and appropriate techniques including outside consultants to develop our estimates. However, actual results could differ from our estimates. Derivative Financial Instruments We generally do not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks.However, we have and will frequently enter into certain other financial instruments and contracts, such as debt financing arrangements and freestanding warrants with features that are either (i) not afforded equity classification, (ii) embody risks not clearly and closely related to host contracts or (iii) may be net-cash settled by the counterparty to a financing transaction.As required by the FASB Accounting Standards Codification, these instruments are required to be carried as derivative liabilities, at fair value, in our financial statements.However, we are allowed to elect fair value measurement of the hybrid financial instruments, on a case-by-case basis, rather than bifurcate the derivative.We believe that fair value measurement of the hybrid convertible promissory notes arising from our various financing arrangements provides a more meaningful presentation of that financial instrument. We estimate fair values of derivative financial instruments using various techniques (and combinations thereof) that are considered to be consistent with the objective measuring of fair values.In selecting the appropriate technique(s), we consider, among other factors, the nature of the instrument, the market risks that such instruments embody and the expected means of settlement.For less complex derivative instruments, such as free-standing warrants, we generally use the Black-Scholes-Merton option valuation technique, since it embodies all of the requisite assumptions (including trading volatility, estimated terms and risk free rates) necessary to fair value these instruments.For complex hybrid instruments, such as convertible promissory notes that include embedded conversion options, puts and redemption features embedded in them, we generally use techniques that embody all of the requisite assumptions (including credit risk, interest-rate risk, dilutionand exercise/conversion behaviors) that are necessary to fair value these more complex instruments.For forward contracts that contingently require net-cash settlement as the principal means of settlement, we project and discount future cash flows applying probability-weightage to multiple possible outcomes. Estimating fair values of derivative financial instruments requires the development of significant and subjective estimates that may, and are likely to, change over the duration of the instrument with related changes in internal and external market factors.In addition, option-based techniques are highly volatile and sensitive to changes in the trading market price of our common stock, which has a high-historical volatility.Since derivative financial instruments are initially and subsequently carried at fair values, our income will reflect the volatility in these estimate and assumption changes. Impairment of Long-Lived Assets Our long-lived assets consist principally of intangible assets, and to a much lesser extent, furniture and equipment.We evaluate the carrying value and recoverability of our long-lived assets when circumstances warrant such evaluation by applying the provisions of the FASB Accounting Standards Codification which requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable through the estimated undiscounted cash flows expected to result from the use and eventual disposition of the assets.Whenever any such impairment exists, an impairment loss will be recognized for the amount by which the carrying value exceeds the fair value. Recent accounting pronouncements In December 2011, the Financial Accounting Standards Board issued an Accounting Standards Update (“ASU”) that provides amendments for disclosures about offsetting assets and liabilities. The amendments require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. Entities are required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. This scope would include derivatives, sale and repurchase agreements and reverse sale and repurchase agreements, and securities borrowing and securities lending arrangements. The amendments are effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. Disclosures required by the amendments should be provided retrospectively for all comparative periods presented. For the Company, the amendment is effective for fiscal year 2014. The Company is currently evaluating the impact these amendments may have on its disclosures. 11 In June 2011, the Financial Accounting Standards Board issued an ASU that provides amendments on the presentation of comprehensive income. The amendments require that all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present total other comprehensive income, the components of other comprehensive income and the total of comprehensive income. The amendments do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The amendments do not change the option for an entity to present components of other comprehensive income either net of related tax effects or before related tax effects, with one amount shown for the aggregate income tax expense or benefit related to the total of other comprehensive income items. In both cases, the tax effect for each component must be disclosed in the notes to the financial statements or presented in the statement in which other comprehensive income is presented. The amendments do not affect how earnings per share is calculated or presented. The amendments are effective for fiscal years and interim periods within those years, beginning after December 15, 2011 and should be applied retrospectively. For the Company, the amendment is effective for fiscal 2013. The effect of adoption will have minimum impact on the Company as the Company’s current presentation of comprehensive income follows the two-statement approach. RESULTS OF OPERATIONS Revenues As we recently started to recognizerevenue, there is no meaningful comparison with prior periods. Consolidated Revenues For The Years Ended March 31, $ Change % Change Revenues $ $ $ % Less slotting expense - Less discounts ) ) ) % Net Revenues $ $ $ % All revenues were generated in the United States. The increase in our revenues for the year ended March 31, 2012 as compared to the prior year ended March 31, 2011 is the result of increased customer accounts mainly in the fourth quarter for our Phase III® Recovery product. Slotting fees are common in the large store channels and represent cash payments made for rights to place our products on customer retail shelves for a stipulated period of time.A component of our growth plan includes increasing penetration in the large store channel which may be subject to future slotting fees. There were no recorded slotting fees for the years ended March 31, 2012 and March 31, 2011. We plan to increase our revenues during the next twelve months by implementing marketing and sales promotion programs to introduce our new “Phase III® Recovery” drink to new markets in the 2012 calendar year, increasing our internal sales force, securing additional national distributors, expanding our products offering, increasing our volume per outlet and implementing new grass roots marketing and sample programs. 12 Consolidated Product and Shipping Costs For The Years Ended March 31 $ Change % Change Product costs $ $ $ % Shipping costs % Inventory Obsolescence - N/A Total costs $ $ $ % The computation of the percentage of expenses to revenues is not meaningful at this time and is not representative of expected future operations. Product and shipping costs for the year ended March 31, 2012 were higher over the year ended March 31, 2011 mainly due to the increased customers for the sales of the Phase III® Recovery product. Operating Expenses For The Years Ended March 31 $ Change % Change Salaries, taxes and employee benefit costs $ $ $ % Marketing and promotion % Consulting fees % Professional and legal fees ) -12.3 % Travel and entertainment ) -11179.2 % Product development costs ) -73.7 % Stock compensation expense ) -15.3 % Other overhead expenses ) -20.0 % Total operating expenses $ $ $ % Salaries, taxes and employee benefit costs For the year ended March 31, 2012, total expenses of $535,690 were higher by $224,219 over last year’s comparable figures of $311,471, partly due to the Company’s policy to record non cash payments for past due salaries instock compensation expense instead of salary expense. From the $224,219 increase, an amount of $195,000 was recorded in stock compensation expense for the year ended March 31, 2011 for issued common stock to Roy Warren and Tommy Kee and none in 2012,(see the Stock compensation expense section below) which contributed to most of the increase. The table below reflects a net increase of $29,219 in which this amount was caused by the increase of employees during the year ended March 31, 2012. 3/31/2012 3/31/2011 Variance Salaries $ $ $ Stock compensation expense for employees - ) Net variance $ $ $ Marketing and promotion For the year ended March 31, 2012, we incurred total marketing and promotion costs of $461,272 as compared to $265,358 for the year ended March 31, 2011 for an increase of $195,914 or 73.8%.This increase was due primarily to increased broker commissions costs of $69,234,Walgreen's advertising expense for $65,000, increased sample costs of $18,379 and increase in various marketing programs including costs associated with the use of athlete endorsements for our Phase III® Recovery drink. Consulting fees Consulting fees of $82,645 for the year ended March 31, 2012 were $42,316 or 104.9% higher than last year’s figures mainly due to the use of more outside sales consultants and merchandisers in selling our Phase III® Recovery product in 2012. Professional and legal fees These costs related to the use of outside legal, accounting and auditing firms. Total costs for the year ended March 31, 2012 of $228,799 were $32,152 lower than the previous year’s comparable costs of $260,951, mainly due to a decrease use of legal services. 13 Travel and entertainment These costs increased over the prior year ending March 31, 2011 by $47,735 mainly due to increased travel activities for promoting our Phase III® Recovery product in new markets primarily in the northeastern United States. Product development costs These costs decreased over the prior year ending March 31, 2011 mainly due to the fact that most development costs for our new product, Phase III® Recovery, were incurred in the previous year.Due to limited capital, we have delayed the development of other potential new products. Stock compensation expense For the year ended March 31, 2012, we recorded stock compensation expense of $165,068 mainly for services rendered to outside vendors as well as the costs of issued stock options to employees.For the year ended March 31, 2011, these costs for a total of $195,000 related to the recording of costs associated with the conversions of past due salaries for the company’s CEO, Roy Warren, for $125,000 and for the company’s CFO, Tommy Kee, for $70,000 as we record all issuances of common stock to employees in this account instead of salary expense for non-cash identification purposes. Other operating expenses The total costs decreased by $93,539 or 20% over the prior year mainly due to decreased investor relations costs of $79,720.The other main components of this category represent Board of Directors’ fees and rent expense. Other Income (Expense) Derivative income/(expense) Derivative income/(expense) arises from changes in the fair value of our derivative financial instruments and, in rare instances, day-one losses when the fair value of embedded and freestanding derivative financial instruments issued or included in financing transactions exceed the proceeds or other basis.In addition, the fair value of our financial instruments that are recorded at fair value will change in future periods based upon changes in our trading market price and changes in other assumptions and market indicators used in the valuation techniques.Future changes in these underlying internal and external market conditions will have a continuing effect on derivative income/expense associated with our derivative financial instruments. The following table summarizes the effects on our income (expense) associated with changes in the fair values of our financial instruments that are carried at fair value from inception through March 31, 2012: Inception through March 31, 2012 Our financing arrangements giving rise to derivative instruments and the income effects: Day-on derivative losses: Original Face Value Convertible Note Financing $ ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Short Term Bridge Loan Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Total day-one derivative losses $ ) 14 Inception through March 31, 2012 Derivative income (expense): Original Face Value Convertible Note Financing $ Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Short Term Bridge Loan Financing Original Face Value Short Term Bridge Loan Financing Original Face Value Short Term Bridge Loan Financing Original Face Value Short Term Bridge Loan Financing Original Face Value Short Term Bridge Loan Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Total income arising from fair value adjustments $ Total derivative expense from inception $ ) 15 Inception through March 31, 2012 Interest income (expense) from instruments recorded at fair value: Original Face Value Convertible Note Financing $ ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing ) Total expense arising from fair value adjustments $ ) 16 The following tables summarize the effects on our income (expense) associated with changes in the fair values of our financial instruments that are carried at fair value from the twelve months ended March 31, 2012 and the twelve months ended March 31, 2011. Twelve Months Twelve Months Our financing arrangements giving rise to Ended Ended derivated financial instruments and the income effects: March 31, 2012 March 31, 2011 Derivative income (expense): Original Face Value Convertible Note Financing $ $ Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Short Term Bridge Loan Financing Original Face Value Short Term Bridge Loan Financing Original Face Value Short Term Bridge Loan Financing 50 Original Face Value Short Term Bridge Loan Financing 28 Original Face Value Short Term Bridge Loan Financing 6 Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing - Original Face Value Convertible Note Financing - Original Face Value Convertible Note Financing - Total derivative income (expense) arising from fair value adjustments Day-one derivative losses ) ) Total derivative income (expense) $ ) $ 17 Twelve Months Twelve Months Ended Ended March 31, 2012 March 31, 2011 Interest income (expense) from instruments recorded at fair value: Original Face Value Convertible Note Financing $ ) $ Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing - Original Face Value Convertible Note Financing ) Original Face Value Short Term Bridge Loan Financing ) Original Face Value Short Term Bridge Loan Financing Original Face Value Short Term Bridge Loan Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing - ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) - Original Face Value Convertible Note Financing ) - Original Face Value Convertible Note Financing - Original Face Value Convertible Note Financing ) - Total interst income (expense) arising from fair value adjustments ) Other interest expense ) ) Interest income (expense) and other financing costs $ ) $ 18 The following tables summarize the effects on our income (expense) associated with changes in the fair values of our financial instruments that are carried at fair value for the three months ended March 31, 2012 and the three months ended March 31, 2011. Three Months Three Months Our financing arrangements giving rise to Ended Ended derivated financial instrumentsand the income effects: March 31, 2012 March 31, 2011 Derivative income (expense): Original Face Value Convertible Note Financing $ ) $ ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) ) Original Face Value Short Term Bridge Loan Financing (8 ) 18 Original Face Value Short Term Bridge Loan Financing (8 ) - Original Face Value Short Term Bridge Loan Financing (4 ) - Original Face Value Short Term Bridge Loan Financing (3 ) - Original Face Value Short Term Bridge Loan Financing - (5 ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) - Original Face Value Convertible Note Financing ) - Original Face Value Convertible Note Financing - Total derivative income (expense) arising from fair value adjustments ) ) Day-one derivative loss ) ) $ ) $ ) 19 Three Months Three Months Ended Ended March 31, 2012 March 31,2011 Interest income (expense) from instruments recorded at fair value: Original Face Value Convertible Note Financing $ ) $ ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing - ) Original Face Value Convertible Note Financing ) ) Original Face Value Short Term Bridge Loan Financing ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) Original Face Value Short Term Bridge Loan Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) ) Original Face Value Convertible Note Financing - ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) Original Face Value Convertible Note Financing ) - Original Face Value Convertible Note Financing - Original Face Value Convertible Note Financing - Original Face Value Convertible Note Financing ) - Total derivative income (expense) arising from fair value adjustments ) ) Other interest expense ) ) $ ) $ ) 20 Our derivative liabilities as of March 31, 2012, and our derivative income/ expense during the twelve months ended March 31, 2012 and from inception through March 31, 2012 are significant to our consolidated financial statements. The magnitude of derivative income (expense) reflects the following: In connection with our accounting for the: $600,000, $500,000, $100,000 face value convertible promissory notes and warrant financings for the October 23, 2007 financing arrangement, the $55,000 face value short term bridge loan and warrant financing dated August 5, 2008, the $120,000 face value convertible note and warrant financing dated January 27, 2009, the $60,000 face value convertible note and warrant financing dated February 17, 2009, the $200,000 face value convertible note and warrant financing dated March 30, 2009, the $161,111 face value convertible note and warrant financing dated July 15, 2009, the $27,778 face value convertible note and warrant financing dated October 1, 2009, the$111,112 face value convertible note issuance dated November 13, 2009, the $50,000 face value convertible note issuance dated January 28, 2010, the $50,000 face value convertible note and warrant financing dated January 28, 2010, the $55,000 face value convertible note and warrant financing dated February 19, 2010, the $137,500 face value convertible note and warrant financing dated March 26, 2010, the $55,000 face value convertible note and warrant financing dated May 13, 2010, the $900,000 face value convertible note and warrant financing dated July 15, 2010, the $400,000 face value convertible note and warrant financing dated January 21, 2011, the $600,000 face value convertible note and warrant financingdated March 17, 2011, the $500,000 face value convertible note and warrant financing dated July 15, 2011 and the $1,000,000 face value convertible note and warrant financing dated February 22, 2012 We encountered the unusual circumstance of a day-one derivative loss related to the recognition of (i) the hybrid notes and (ii) the derivative instruments arising from the arrangement at fair values. That means that the fair value of the hybrid notes and warrants exceeded the proceeds that we received from the arrangement, and we were required to record a loss to record the derivative financial instruments at fair value. In addition, our financial instruments that are recorded at fair value will change in future periods based upon changes in our trading market price and changes in other assumptions and market indicators used in the valuation techniques. Generally, the FASB Accounting Standards Codification provides for the exclusion of registration payment arrangements, such as the liquidated damage provisions that are included in the financing contracts underlying the convertible debt financing arrangements, from the consideration of classification of financial instruments. Rather, such registration payments will require recognition when they are both probable and reasonably estimable. As of March 31, 2012, our management concluded that registration payments are not probable. Loss on extinguishment of debt We recorded a loss on extinguishment of debt for the fiscal year ended March 31, 2011 for $3,264 as these costs represent the changes caused to common stock equivalents from certain modifications of terms normally associated with extending the due dates of certain debts.There was no loss on extinguishment of debt for the fiscal year ended March 31, 2012 due to no term modifications of existing debt instruments. Interest and Other Financing Costs: We recorded interest expense for the fiscal year ended March 31, 2012 for $3,898,428 and interest income for $10,566,014 for the year ended March 31, 2011 in connection with our debt obligations at interest rates from 10% to 15%.The change of $14,464,442 over the prior fiscal year was attributed to the recording of debt instruments at fair value (debt discount expense) due to the changes in the stock price. We recorded the amortization of debt discounts for $365,127 for the year ended March 31, 2012 with the July 2010, January 2011, March 2011, June 2011 debt exchange into a convertible note financing, July 2011 and February 2012 convertible note financings as well as $84,078 with the July, 2010, January, 2011 and March, 2011 convertible note financings for the year ended March 31, 2011. Net Loss We reported a net loss for the year ended March 31, 2012 of $6,149,343 and a net profit of $11,383,632 for the year ended March 31, 2011.The majority of the expenses for the year ended March 31, 2012 related to salary related costs, marketing and promotion costs for promotion of our Phase III® Recovery drink, professional and legal fees, investor relations costs included in other overhead expenses, recognition of derivative expense and interest expense reflecting the changes in the fair value of the convertible debts.Most of the costs incurred in the prior year ended March 31, 2011 related to salary related costs, marketing and promotion costs for introduction and promotion of our Phase III® Recovery drink, professional and legal fees and investor relations costs included in other overhead expenses. The net profit for March 31, 2011 was due to the recognition of derivative income and interest income reflecting the changes in the fair value of the convertible debts. As a result, our current revenue volume was not sufficient to recover all of our operating expenses.We expect that both our revenues and expenses will increase in the next fiscal year, new products will be developed and sold as well as the expectation of certain cost containment programs that will be based on incremental increased unit sales such as shipping of full truck loads of products, lower product production costs, etc. 21 Loss per Common Share Applicable to Common Stockholders The Company’s basic and diluted loss per common share applicable to common stockholders for the period ended March 31, 2012 was $(0.03), and the basic and diluted earnings per common share for the period ended March 31, 2011 was $ 0.66 and $.0.03, respectively.Because the Company experienced a net loss for the period ended March 31, 2012, all potential common share conversions existing in our financial instruments would have an anti-dilutive impact on earnings per share; therefore, diluted loss per common share equals basic loss per common share for this period.The weighted average common shares outstanding for the period ended March 31, 2012 and 2011 were 225,250,685 and 17,302,251, respectively for the basic earnings/loss calculation and 225,250,685 and 355,511,621for the diluted earnings/loss calculation for the period ended March 31, 2012 and March 31, 2011, respectively.Potential common stock conversions (non-weighted) excluded from the computation of diluted earnings per share amounted to 425,538,843 for March 31, 2011 as there is no consideration for these potential common stock conversions due to the loss for the period ended March 31, 2012. LIQUIDITY AND CAPITAL RESOURCES Being a company with less than five years of operations, we have yet to achieve any substantial revenues or profitability, and our ability to continue as a going concern will be dependent upon receiving additional third party financings to fund our business at least throughout the next twelve months in our new fiscal year.Ultimately, our ability to continue is dependent upon the achievement of profitable operations. We anticipate that, depending on market conditions and our plan of operations, we may incur operating losses in the future based mainly on the fact that we may not be able to generate enough gross profits from our sales to cover our operating expenses and to increase our sales and marketing efforts. There is no assurance that further funding will be available at acceptable terms, if at all, or that we will be able to achieve profitability or receive adequate funding for new product research and development activities.These conditions raise substantial doubt about our ability to continue as a going concern.The accompanying financial statements do not reflect any adjustments that may result from the outcome of this uncertainty. Working Capital Needs and Major Cash Expenditures We currently have monthly working capital needs of approximately $150,000 to $175,000.This amount is, however, expected to increase in the next fiscal year, primarily due to the following factors: ●Increased employees and related travel costs ●Required interest payments on our convertible promissory notes payable ●Increased product development costs for new products, packaging and marketing materials External Sources of Liquidity-External Debt Financing and Use of Common Stock for the last two years: External Debt Financing: On April 9, 2010, the Company received $59,400 for one of the March, 2010 allonges that had been recorded as a stock subscription receivable in March 2010. On May 13, 2010, the Company executed an allonge to the March, 2009 Secured Notes in the amount of $55,000, increasing the aggregate face values of these notes from $359,834 to $414,834. Associated finance fees of $5,000 were deducted from the gross proceeds for a net received amount of $50,000.In addition, we issued 114,583 warrants with an exercise price of $0.16 as these warrants are exercisable up to July 15, 2015. On June 17, 2010, the Company entered into a promissory note in the amount of $25,000.This note is subject to an interest rate of 18% and is due the sooner of July 1, 2010 or upon the next financing.This note was paid in August 2010. On July 15, 2010, the Company entered into a subscription agreement for a convertible debt financing in the principal amount of $900,000 with an interest rate of 10%.The due date is July 15, 2012. On December 21, 2010, the Company entered into a promissory note in the amount of $100,000.This note is subject to an interest rate of 10% and is due the sooner of (i) January 21, 2011 or (ii) from the proceeds of the next funding.The note was paid in connection with a January 11, 2011 agreement to extend the due date to March 31, 2011 for a non-convertible short-term bridge loan with an accredited investor for $120,000, the Company issued on March 4, 2011 Class A Warrants to purchase 12,000 common shares at an exercise price of $.05 as well as issued 100,000 shares of restricted stock to the lender. 22 On January 21, 2011, the Company entered into a subscription agreement with institutional and accredited investors for a convertible debt financing in the principal amount of $400,000 with an interest rate of 10%. The due date for the notes is July 15, 2012, and the notes are convertible into common stock at a conversion price equal to seventy-five percent (75%) of the average of the three lowest closing bid prices for the Common Stock as reported by Bloomberg L.P. for the principal market for the ten trading days preceding a conversion date but in no event greater than $.08. Subscribers in the offering included some holders of the Company’s senior secured notes and warrants. Associated finance fees of $70,000 which includes a 10% finder’s fee of $40,000 were deducted from the gross proceeds along with payment of a December 21, 2010 short term promissory note and accrued interest of $102,500 for a net received amount of $227,500 ($128,500 received in first closing on January 21, 2011 and $99,000 received in second closing on February 1, 2011).In addition, the placement agent received a total of 2,046,035 restricted shares of the Company’s common stock which was equal to ten percent (10%) of the Class A warrants sold. One Class A Common Stock Purchase Warrant was issued for every share (total of 20,460,357 warrants) which would be issued on the closing date assuming the complete conversion of the notes on the closing date at the conversion price. The exercise price to acquire a Warrant Share upon exercise of a Class A Warrant is equal to $.035, subject to reduction as described in the Class A Warrant.The Class A Warrants are exercisable until five years after the issue date of the Class A Warrants. On March 17, 2011, the Company entered into a subscription agreement with institutional and accredited investors for a convertible debt financing in the principal amount of $600,000 with an interest rate of 10%. The due date for the notes is September 17, 2012, and the notes are convertible into common stock at a conversion price equal to seventy-five percent (75%) of the average of the three lowest closing bid prices for the Common Stock as reported by Bloomberg L.P. for the principal market for the ten trading days preceding a conversion date but in no event greater than $.02. Subscribers in the offering included some holders of the Company’s senior secured notes and warrants. Associated finance fees of $90,000 which includes a 10% cash finder’s fee of $60,000 were deducted from the gross proceeds for a net received amount of $510.000.In addition, the placement agent received 3,973,510 warrants to purchase common shares which was equal to ten percent (10%) of the Class A warrants sold as well as a convertible note payable (same terms as the March 17, 2011 convertible notes payable) for a three percent (3%) non accountable expense allowance of $18,000. One Class A Common Stock Purchase Warrant was issued for every share (total of 39,735,100 warrants) which would be issued on the closing date assuming the complete conversion of the notes on the closing date at the conversion price. The exercise price to acquire a Warrant Share upon exercise of a Class A Warrant is equal to $.02, subject to reduction as described in the Class A Warrant.The Class A Warrants are exercisable until five years after the issue date of the Class A Warrants. On March 17, 2011 and as part of the above March 2011 financing, the Company entered into amendment and consent agreements with all institutional and accredited investors holding all convertible notes payable to extend the maturity date of these applicable notes to March 31, 2012 except for the July 2010 and January 2011 convertible notes as they already have a due date of July 15, 2012. These agreements also allowed the conversion price of all convertible notes payable prior to the above March, 2011 financing to equal the conversion criteria of the above March 17, 2011 financing as follows:seventy-five percent (75%) of the average of the three lowest closing bid prices for the common stock as reported by Bloomberg L.P. for the principal market for the ten trading days preceding a conversion date, but in no event greater than $.02.In addition, all warrants issued from convertible note financings prior to the March, 2011 financing had the exercise price reduced to $.02. On June 3, 2011, the Company entered into a promissory note in the amount of $100,000 with the Centaurian Fund LP, an accredited investor.This note is subject to an interest rate of 10% and is due the sooner of July 3, 2011 or from the proceeds of the next funding by the Company.This note was paid in July 2011from the $500,000 gross proceeds financing of the July 2011 financing. On June 30, 2011, the Company entered into a promissory note in the amount of $25,000 with the Centaurian Fund LP, an accredited investor.This note is subject to an interest rate of 10% and is due the sooner of July 30, 2011 or from the proceeds of the next funding by the Company.This note was paid in July 2011from the $500,000 gross proceeds of the July 2011 financing. On July 15, 2011, the Company entered into a Subscription Agreement for convertible debt financing up to $1,000,000 with an interest rate of 10% in which we received $500,000 gross proceeds. The notes are due January 15, 2013. One Class A Common Stock Purchase Warrant (total warrants to purchase 25,000,000 shares of common stock) was issued for every share which would be issued on the closing date assuming the complete conversion of the notes on the closing date at a conversion price of $0.02.The exercise price to acquire a Warrant Share upon exercise of a Class A Warrant is $0.02, subject to reduction as described in the Class A Warrant.The Class A Warrants are exercisable until five years after the issue date of the Warrants. Subscribers in the offering included holders of the Company’s senior secured notes and warrants. In addition, an additional warrant to purchase 2,500,000 shares of common stock and a convertible note for $15,000 was issued to the placement agent for finder’sfees. On October 7, 2011, the Company entered into two non-convertible notes payables with two current accredited investors in the total amount of $150,000 (one note for $75,000 with Alpha Capital Anstalt and the other note for $75,000 with Centaurian Fund LP).These notes are subject to an interest rate of 10% and are due the sooner of (i) January 30, 2012 or (ii) from the proceeds of the next funding by the Company.The $75,000 note held by Centaurian was paid through proceeds from the February 2012 financing (part of the overall total payment of $100,000 plus interest of $3,451 for a grand total payment of $103,451), and the other $75,000 note held by Alpha was transferred as part of a new note totaling $175,000 of the overall $1,000,000 February, 2012 financing. 23 On November 3, 2011, the Company entered into a promissory note with conversion rights with outside legal counsel (Weed & Co. LLP) in the amount of $59,359.This note is subject to an interest rate of 5% and is payable on or before May 5, 2012.This note at the option of the holder at the due date may convert the unpaid interest and principal into newly issued shares of common stock.The conversion shall be at a price equal to (1) the closing price on the day prior to the conversion date or (2) the lowest conversion price for other convertible debt.The conversion price will be such as not to trigger any reset or anti-dilution rights in existing convertible notes on the due date. Weed & Co. LLP converted $50,000 on May 29, 2012 into 46,728,972 shares of common stock. On December 1, 2011, the Company entered into two promissory notes with current accredited investors in the total amount of $50,000 (one note for $25,000 with Centaurian Fund and the other note for $25,000 with Alpha Capital Anstalt).We received payment from Centaurian on December 1, 2011 and received the payment from Alpha on December 20, 2011.Both notes are subject to an interest rate of 10% and are due the sooner of (i) January 30, 2012 or (ii) from the proceeds of the next funding by the Company.The $25,000 note held by Centaurian was paid through proceeds from the February 2012 financing (part of the overall total payment of $100,000 notes plus interest of $3,451 for a grand total of $103,451), and the other $25,000 held by Alpha was transferred as part of a new note totaling $175,000 of the overall $1,000,000 February 2012 financing. On December 28, 2011, the Company entered into a two years discount non-convertible note with a current accredited investor, Alpha Capital Anstalt, in the amount of $75,000.This is a discount note in which the purchase price was $75,000, and the principal amount to be paid on December 28, 2013 will be $100,000.This note is guaranteed by the Company’s CEO, Roy Warren.This Alpha note was transferred as part of a new note totaling $175,000 of the overall $1,000,000 February 2012 financing.The personal guarantee was eliminated. All of the net proceeds from the above new financings were used for research and development activities as well as working capital purposes. The foregoing securities were issued in reliance upon an exemption from registration under Section 4(2) and/or Regulation D of the Securities Act of 1933, as amended.All of the investors were accredited investors and/or had preexisting relationships with the Company, there was no general solicitation or advertising in connection with the offer or sale of securities and the securities were issued with a restrictive legend. Commitments for Common Stock for the last two years: On June 2, 2010, the Board of Directors approved the issuance of 138,889 (valued at $25,000) and 150,000 (valued at $30,000) for a total of 288,889 shares for payment of past due services.These shares were issued from the Company’s 2010 Stock Compensation Plan which was registered on a Form S-8 registration statement filed and declared effective on May 25, 2010. On June 30, 2010, we issued 12,000 shares of common stock for the extension of the due date for certain April, 2008 short term notes payable to December 31, 2010.These shares were valued at $624 or $.052 per share. On July 21, 2010, we issued 8,333,333 shares of common stock to Roy Warren, CEO, for payment of past due salary for $125,000 at a conversion price of $.015 per share. On January 21, 2011, we issued 2,046,035 restricted shares of common stock to the private placement agent for a finder’s fee for the January, 2011 $400,000 financing. On February 25, 2011, the Company issued 4,156,566 shares of its restricted common stock and 1,500,000 shares from its stock plan to Tommy E. Kee, its chief financial officer, in exchange for conversion of $70,000 in accrued salary.In addition, the Company issued 1,500,000 shares from its stock plan to two outside legal counsel members for past due services. On May 5, 2011, certain employees converted a total $327,248 of past due salaries into 22,261,770 shares of common stock at a conversion price of $.0147 per share. On May 5, 2011, we issued 2,000,000 shares of common stock to an investor relations firm for services rendered at a conversion price of $.0157 valued at $31,400. 24 On May 6, 2011, we issued 6,000,000 shares of common stock for the conversion of the original April 9, 2008 short-term bridge loan with principal balance of $120,000 at a conversion price of $.02. On August 31, 2011, we issued 3,000,000 shares of restricted common stock to outside legal counsel for past due services at a conversion price of $.002 with a recorded value of $6,000. On December 30, 2011, company employees returned 27,918,336 shares of common stock previously granted to them earlier in the year for past due services in exchange for a similar number of employee stock options at an exercise price of $.02 per share. These shares were cancelled and reduced the total outstanding number of common shares. On February 22, 2012, we issued 5,000,000 shares of common stock as a finder’s fee for the February, 2012 financing. This amount represents 10% of the total 50,000,000 warrants that were issued in connection with this financing. We recorded a cost of $13,177 as financing fee expense for these shares. Information about our cash flows For The Year Ended March 31, March 31, Cash provided by (used in): Operating activities $ ) $ ) Investing activities $ ) $ ) Financing activities $ $ For the year ended March 31, 2012, we reported a net loss of $6,149,343 which was offset by recording the fair value adjustment of the convertible notes for $3,169,350, derivative expense of $396,512, recording of $165,068 for compensatory stock and changes in accounts payable and accrued expenses for $642,836. Cash flows generated from our operating activities were inadequate to cover our cash disbursement needs as we had to rely on new convertible debt financings and bridge loans to cover operating costs.Cash used by investing activities were attributed mainly to the purchase of a company vehicle.Cash provided by financing activities increased due to the proceeds from the issuance of additional convertible debt financings for proceeds of $1,325,000. For the year ended March 31, 2011, we reported a net profit of $11,383,632 which was offset by recording the fair value adjustment of the convertible notes for $11,142,516, derivative income for $2,371,504 and recording of $195,000 for compensatory stock.Cash flows generated from our operating activities were inadequate to cover our cash disbursement needs as we had to rely on new convertible debt financings to cover operating costs. Cash provided by investing activities increased due to the proceeds from the issuance of additional convertible debt financings for proceeds of $1,955,000. Defaults for Short-Term Non-Convertible Loans for the Year Ended March 31, 2012: At March 31, 2012, two short-term bridge notes for a total of $115,000 were past due. 25 The following table sets forth various details of all convertible notes and short-term bridge loans including applicable interest and default rates for the period ended March 31, 2012: RECAP ANALYSIS OF ALL CONVERTIBLE NOTES PAYABLE AND SHORT-TERM BRIDGE NON-CONVERTIBLE LOANS FOR THE TWELVE MONTHS ENDED MARCH 31, 2012 Original Note Issue Default $ Amount Interest Default Interest Accrued Default Amount Date Due Date Yes/No Past Due Rate Rate Interest CONVERTIBLE NOTES October, 2007 3/31/2014 No - 10
